       Case 19-17843          Doc 17      Filed 08/29/19 Entered 08/29/19 09:23:42                   Desc Main
                                             Document Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                       )             Case No. 19-17843
Nina L Houston                                               )             Chapter 13
                                                             )             Judge: Pamela S. Hollis
                              Debtor
                                                             )
                          NOTICE OF MOTION AND CERTIFICATE OF SERVICE

       Nina L Houston                                              DAVID M SIEGEL
       PO Box 1041                                                 790 CHADDICK DR
       Plainfield, IL 60544                                        WHEELING, IL 60090

Please take notice that on September 06, 2019 at 11:30 am, a representative of this office shall appear before the
Honorable Judge Pamela S. Hollis, at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
present the motion set forth below. Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
system on August 29, 2019.

                                                                   /s/ Marifran Smith
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

       MOTION TO DISMISS FOR UNREASONABLE DELAY AND FAILURE TO MAKE PLAN PAYMENTS
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1.  The Debtor filed a petition under Chapter 13 on Monday, June 24, 2019.
  2.  The Debtor has failed to:
         a. Conclude the regularly scheduled Section 341 Creditor Meeting.
         b. Provide financial statements to support the Debtor's self employment income.
         c. Commence making timely plan payments.
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).
                                                                   Respectfully Submitted;

                                                                   /s/ Gerald Mylander

Glenn Stearns, Chapter 13 Trustee                                  FOR: Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
